BARFIELD, Judge.
Defendant, Terry Edward Stettler, appeals that portion of his life sentence wherein the trial court retained jurisdiction over one-third of the sentence.
Retention of jurisdiction over a portion of a life sentence is not proper. Mobley v. State, 473 So.2d 692 (Fla. 4th DCA, March 20, 1985); Brown v. State, 460 So.2d 988 (Fla. 4th DCA 1984); Kosek v. State, *1010448 So.2d 57 (Fla. 5th DCA 1984); Willis v. State, 447 So.2d 283 (Fla. 2d DCA 1983); Woodson v. State, 439 So.2d 976 (Fla. 3d DCA 1983); Rodriguez v. State, 424 So.2d 892 (Fla. 3d DCA 1982); Cordero-Pena v. State, 421 So.2d 661 (Fla. 3d DCA 1982).
That portion of the sentence wherein the trial judge retained jurisdiction over one-third of the life sentence is stricken. Otherwise, the sentence is AFFIRMED.
ERVIN and JOANOS, JJ., concur.